SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION OF OCEANFREIGHT INC. UNDER SECTION 93 OF THE THE MARSHALL ISLANDS BUSINESS CORPORATIONS ACT The undersigned, Antonis Kandylidis, as the Chief Executive Officer and Interim Chief Financial Officer of OceanFreight Inc. (the "Corporation"), a corporation incorporated under the laws of the Republic of the Marshall Islands as Ocean FR8 INC. on September 11, 2006, for the purpose of amending and restating the Articles of Incorporation of said Corporation pursuant to section 93 of the Business Corporations Act, as amended, hereby certifies that: 1. The name of the Corporation is: OceanFreight Inc. 2. The Articles of Incorporation were filed with the Registrar of Corporations as of the 11th day of September 11, 2006. 3. The First Amendment to the Articles of Incorporation was filed with the Registrar of the Corporations as of the 15th day of November 2006. 4. The Second Amendment to the Articles of Incorporation was filed with the Registrar of Corporations as of the 2nd day of March 2007. 5. The Third Amendment to the Articles of Incorporation was filed with the Registrar of Corporations as of the 15th day of March 2007. 6. The First Amended and Restated Articles of Incorporation were filed with the Registrar of Corporations as of the 4th day of April 2007. 7. The Articles of Incorporation are amended and restated in their entirety and are replaced by the Second Amended and Restated Articles of Incorporation attached hereto. 8. These Amended and Restated Articles of Incorporation were authorized by actions of the Board of Directors and Shareholders of the Corporation. IN WITNESS WHEREOF, the undersigned has executed these Amended and Restated Articles of Incorporation this 23rd day of July, 2009. /s/ Antonis Kandylidis Authorized Person Name:Antonis Kandylidis Title: Chief Executive Officer and Interim Chief Financial Officer SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION OF OCEANFREIGHT INC. PURSUANT TO THE MARSHALL ISLANDS BUSINESS CORPORATIONS ACT A. The name of the Corporation shall be: OCEANFREIGHT INC. B. The purpose of the Corporation is to engage in any lawful act or activity for which corporations may now or hereafter be organized under the Marshall Islands Business Corporations Act (the "BCA") and without in any way limiting the generality of the foregoing, the Corporation shall have the power: 1. To purchase or otherwise acquire, own, use, operate, pledge, hypothecate, mortgage, lease, charter, sub-charter, sell, build and repair steamships, motorships, tankers, sailing vessels, tugs, lighters, barges and all other vessels and craft of any and all motive power whatsoever, including aircraft, landcraft, and any and all means of conveyance and transportation by land, water or air, together with engines, boilers, machinery equipment and appurtenances of all kinds, including masts, sails, boats, anchors, cables, tackle, furniture and all other necessities thereunto appertaining and belonging, together with all materials, articles, tools, equipment and appliances necessary, suitable or convenient and appliances necessary, suitable or convenient for the construction, equipment, use and operation thereof and to equip, furnish and outfit such vessels and ships. 2. To engage in ocean, coastwise and inland commerce, and generally in the carriage of freight, goods, cargo in bulk, passengers, mail and personal effects by water between the various ports of the world and to engage generally in waterborne commerce. 3. To purchase or otherwise acquire, own, use, operate, lease, build, repair, sell or in any manner dispose of docks, piers, quays, wharves, dry docks, warehouses and storage facilities of all kinds, and any property, real, personal and mixed, in connection therewith. 4. To act as ship's husband, ship brokers, custom house brokers, ship's agents, manager of shipping property, freight contractors, forwarding agents, warehousemen, wharfingers, ship chandlers and general traders. 5. To appoint or act as an agent, broker, or representative, general or special, in respect of any or all of the powers expressed herein or implied hereby. C. The registered address of the Corporation in the Marshall Islands is Trust Company Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall Islands MH96960. The name of the Corporation's registered agent at such address is The Trust Company of the Marshall Islands, Inc. D. The Corporation is authorized to issue an aggregate of one billion fifteen million (1,015,000,000) registered shares of stock, consisting of: 1. one billion (1,000,000,000) shares of Class A common stock, with a par value of one United States cent (US$0.01) per share (the "Common Shares"); 2 2. ten million (10,000,000) shares of Class B common stock, with a par value of one United States cent (US$0.01) per share (the "Subordinated Shares"); and 3. five million (5,000,000) preferred shares, with a par value of one United States cent (US$0.01) per share (the "Preferred Shares").The Board of Directors is hereby authorized to provide for the issuance of all or any shares of the Preferred Shares in one or more classes or series and to fix for each such class or series such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions, as shall be stated in the resolution or resolutions adopted by the Board of Directors providing for the issue of such class or series. The relative powers, preferences and rights, and the qualifications, limitations and restrictions, of the Common Shares and the Subordinated Shares shall be in all respects identical except that the amount of dividends which from Operating Surplus during the Subordination Period shall be paid or distributed as further provided in this Section D. (b) Voting rights of holders of Common Shares and Subordinated Shares: Except as otherwise provided by law, each of the Common Shares and Subordinated Shares shall have one vote and shall vote as a single class with respect to all matters; provided that (i) any amendment to the Amended and Restated Articles of Incorporation, including those made pursuant to the terms of any merger, consolidation or similar transaction, that would increase or decrease the aggregate number of authorized Common Shares, increase or decrease the par value of the Common Shares, or alter or change the powers, preferences or rights of the Common Shares so as to affect them adversely, must be approved by the holders of not less than a majority of the Common Shares and (ii) any amendment to the Amended and Restated Articles of Incorporation, including those made pursuant to the terms of any merger, consolidation or similar transaction, that would increase or decrease the aggregate number of authorized Subordinated Shares, increase or decrease the par value of the Subordinated Shares, or alter or change the powers, preferences or rights of the Subordinated Shares so as to affect them adversely, must be approved by the holders of not less than a majority of the Subordinated Shares. (c) Payment of dividends to holders of Common Shares and Subordinated Shares: 1. Definitions.For the purposes of this Section D(c), the following definitions shall be used: (i) "Base Dividend" means US$0.5125 per share per calendar quarter, subject to any adjustments as set forth in Section D (c) 6. (ii) "Capital Expenditures" means every expenditure that is capital in nature, including expansion capital expenditures, replacement capital expenditures and Maintenance Capital Expenditures. (iii) "Common Share Arrearages" means the amount of shortfall, to the extent that during the Subordination Period the holders of Common Shares do not receive dividends from Operating Surplus each quarter in an amount at least equal to the Base Dividend.If the Corporation issues Common Shares when any Common Share Arrearage exists, then the aggregate amount of the Common Share arrearage immediately after the issuance shall be the same as the aggregate Common Share arrearage before the issuance. (iv) "Change of Control" means the occurrence of any of the following: (A) the sale, lease, transfer, conveyance or other disposition (other than by way of 3 merger or consolidation), in one or a series of related transactions, of all of substantially all of the Corporation's assets, other than a disposition to any of the Corporation's affiliates; (B) the adoption by the Corporation's Board of Directors of a plan of liquidation or dissolution of the Corporation; (C) the consummation of any transaction (including, without limitation, any merger or consolidation) the result of which is that any person (as such term is used in Section 13(d)(3) of the United States Securities Exchange Act of 1934), other than any of the Corporation's affiliates (excluding persons that may be deemed affiliates solely by virtue of their stock ownership), becomes the beneficial owner, directly or indirectly, of more than 35% of the Corporation's voting shares, measured by voting power rather than number of shares; (D) the Corporation consolidates with, or merges with or into, any person (other than any of the Corporation's affiliates), or any such person consolidates with, or merges with or into, the Corporation, in any such event pursuant to a transaction in which any of the outstanding Common Shares and Subordinated Shares are converted into or exchanged for cash, securities or other property, or receive a payment of cash, securities or other property, other than any such transaction where the Common Shares and Subordinated Shares that are outstanding immediately prior to such transaction are converted into or exchanged for voting stock of the surviving person constituting a majority of the outstanding shares of such voting stock of such surviving person immediately after giving effect to such issuance; and (E) the first day on which a majority of the members of the Corporation's Board of Directors are not Continuing Directors. (v) "Closing Sale Price" for any day means the last sale price on such day, regular way, or in case no such sale takes place on such day, the average of the closing bid and asked prices on such day, regular way, as reported in the principal consolidated transaction reporting system with respect to securities listed on the principal National Securities Exchange (other than the Nasdaq Stock Market) on which the Common Shares are listed or, if the Common Shares are not listed on any National Securities Exchange (other than the Nasdaq Stock Market), the last quoted price on such day or, if not so quoted, the average of the high bid and low asked prices on such day in the over-the-counter market, as reported by the Nasdaq Stock Market or such other system then in use, or, if on any such day the Common Shares are not quoted by any such organization, the average of the closing bid and asked prices on such day as furnished by a professional market maker making a market in the Common Shares selected by the Board of Directors, or if on any such day no market maker is making a market in the Common Shares, the fair value of the Corporation's Common Shares on such day as determined by the Board of Directors. (vi) "Continuing Directors" means, as of any date of determination, any member of the Board of Directors who: (A) was a member of the Board of Directors on the date immediately after the completion of the Initial Public Offering; or (B) was nominated for election or elected to the Board of Directors with the approval of a majority of the directors then in office who were either directors immediately after the completion of the Initial Public Offering or whose nomination or election was previously so approved. 4 (vii) "Current Market Price" means the average of the daily Closing Sale Prices per Common Share for the five (5) consecutive Trading Days immediately prior to such date. (viii) "Dividend Participation Rights" means the Dividend Participation Rights that may be granted pursuant to the Corporation's Equity Incentive Plan. (ix) "Initial Public Offering" means the sale in an underwritten offering of the Common Shares as shall be registered pursuant to a registration statement filed under the United States Securities Act of 1933, as amended (the "Registered Securities"). (x) "Interim Capital Transactions" means the following transactions if they occur prior to the liquidation of the Corporation: (1) borrowings; (2) sales of equity and debt securities of the Corporation; (3) capital contributions; (4) corporate reorganizations or restructurings; (5) the termination of interest rate swap agreements; (6) sales or other dispositions of vessels (except to the extent the proceeds from such dispositions exceed the initial purchase price or contributed value of the vessel subject to the disposition, which excess amount shall be treated as operating surplus); and (7) sales or other dispositions of other assets other than in the normal course of business. (xi) "Liquidating Dividends" shall mean dividends or any other distributions to the holders of Common Shares or Subordinated Shares that are generated from: (A) borrowings; (B) sales of debt and equity securities; (C) sales or other dispositions of vessels (except to the extent the proceeds from such dispositions are treated as Maintenance Capital Expenditures); and (D) sales or other dispositions of other assets, other than assets sold in the ordinary course of business. (xii) "Maintenance Capital Expenditures" are any cash capital expenditures incurred after the completion of the Initial Public Offering to maintain vessels and other assets, including drydocking, replacement of equipment on the vessels, repairs and similar expenditures, but excluding capital expenditures for or related to the acquisition of additional vessels, and including capital expenditures for replacement of a vessel as a result of damage or loss prior to normal retirement, net of any insurance proceeds, warranty payments or similar property not treated as cash receipts for purposes of calculating Operating Surplus. (xiii) "National Securities Exchange" means an exchange registered with the United States Securities and Exchange Commission under Section 6(a) of the United States Securities Exchange Act of 1934, as amended, supplemented or restated from time to time, and any successor to such statute, and the Nasdaq Stock Market or any successor thereto. (xiv) "Operating Expenditures" are all cash expenditures, after the completion of the Initial Public Offering, including but not limited to, operating expenses, interest payments and taxes, but excluding: (A) the repayment of borrowings; (B) the repurchase of debt and equity securities; 5 (C) interest rate swap termination costs; (D) expenses and taxes related to Interim Capital Transactions; (E) Capital Expenditures; and (F) payment of dividends. (xv) "Operating Surplus" means the greater of zero and the amount equal to: (A) $5.0 million (which may be increased by the Board of Directors to $10.0 million only if the Board of Directors determines such increase is necessary to allow the Corporation to pay all or part of the Base Dividend on the shares of common stock; provided; however that the $5.0 million amount cannot be increased in any period in which a dividend on Subordinated Shares is paid); plus (B) all of the Corporation's cash receipts after the completion of the Initial Public Offering, excluding cash receipts from Interim Capital Transactions; plus (C) interest paid on debt incurred and cash dividends paid on equity securities issued by the Corporation, in each case, to finance all or any portion of the construction, renewal or improvement of a capital asset such as vessels (other than the Corporation's contracted fleet at the time of the Initial Public Offering) that would be capitalized for accounting purposes during the period from such financing until the earlier to occur of the date the capital asset is put into service or the date that it is abandoned or disposed of; plus (D) interest paid on debt incurred and cash dividends paid on the Corporation's equity securities issued by the Corporation, in each case, to pay the construction period interest on debt incurred, or to pay construction period dividends on the Corporation's equity issued, to finance the construction projects described in the immediately preceding sub-paragraph (C); less (E) Operating Expenditures; less (F) Maintenance Capital Expenditures; less (G) the amount of cash reserves established by the Corporation's Board of Directors for future (1) Operating Expenditures and (2) Maintenance Capital Expenditures. (xvi) The "Subordination Period" shall commence upon the issuance of the Common Shares.The Subordinated Shares will convert into Common Shares on a one-for-one basis provided that each of the following tests are met on the schedule set forth below: (A) the Corporation has paid quarterly dividends in an amount at least equal to the Base Dividend on both the Common Shares and the Subordinated Shares for the immediately preceding four-quarter period; and (B) the Corporation's Operating Surplus generated during the four-quarter period referred to above at least equaled the Base Dividend on all of the outstanding Common Shares and Subordinated Shares on a fully diluted basis during that period; and 6 (C) there are no arrearages in payment of the quarterly dividend on our Common Shares. The tests set forth in sub-paragraphs (A) through (C) above are referred to herein as the "Basic Conversion Tests."The Subordinated Shares shall convert into Common Shares on a one-for-one basis on the following schedule: (1)The first day after March 31, 2010 on which the Basic Conversion Tests are met, such number of Subordinated Shares equal to 25% of the Subordinated Shares outstanding immediately after the Initial Public Offering shall convert into Common Shares on a one for one basis (the "First Early Conversion"). (2)The first day after March 31, 2011 on which the Basic Conversion Tests are met, such number of Subordinated Shares equal to a an additional 25% of the Subordinated Shares outstanding immediately after the Initial Public Offering shall convert into Common Shares on a one for one basis (the "Second Early Conversion"); provided that, the Second Early Conversion shall not occur prior to the first anniversary of the First Early Conversion. (3)The first day after March 31, 2012 on which the Basic Conversion Tests are met, all outstanding Subordinated Shares shall convert into Common Shares on a one-for-one basis. Notwithstanding the above, the Subordination Period shall end immediately and all arrearages shall be cancelled upon a Change of Control of the Corporation. (xvii) "Subordinated Shares" shall mean shares of the Class B Common Shares.Subordinates Shares, during the Subordination Period, will not be entitled to the payment of arrearages. (xviii) "Trading Day" means a day on which the principal National Securities Exchange on which the Common Shares are listed is open for the transaction of business or, if the Common Shares are not listed on any National Securities Exchange, a day on which banking institutions in New York City in the United States generally are open. 2. Authority to Pay Dividends.Declaration and payment of any dividend is subject to the discretion of the Board of Directors.Until the Subordination Period ends, all dividends paid to shareholders shall be treated as either a dividend from Operating Surplus or a Liquidating Dividend.The Board of Directors shall treat all dividends as coming from Operating Surplus until the sum of all dividends paid since the closing of the Initial Public Offering equals the amount of Operating Surplus as of the most recent date of determination.Undistributed Operating Surplus at any point in time shall be the Operating Surplus accumulated since the closing of the Initial Public Offering less all dividends from Operating Surplus paid since the closing of the Initial Public Offering.Dividends paid from any amount in excess of the Corporation's Operating Surplus shall be treated as Liquidating Dividends. 3. Dividends from Operating Surplus During Subordination Period. The Corporation's Subordinated Shares shall not be entitled to the payment of arrearages. During the Subordination Period, the Corporation shall pay quarterly dividends on the Corporation's Common Shares and Subordinated Shares from Operating Surplus in the following manner: (i)first, 100% to all holders of Common Shares, pro rata, until they receive the Base Dividend; 7 (ii)second, 100% to all holders of Common Shares, pro rata, until they have received any unpaid Common Share Arrearages for prior quarters; (iii)third, 100% to all holders of Subordinated Shares, pro rata, until they have received the Base Dividend; (iv)fourth, 100% to all holders of Common Shares and Subordinated Shares, as if they were a single class, until each share has received $0.57 per share; (v)fifth, 90% of dividends declared from the $0.57 to $0.63 per share to all holders of Common Shares and Subordinated Shares, pro rata, and the equivalent of 10% of dividends declared from $.057 to $0.63 to all holders of Common Shares and Subordinated Shares to be paid on the Dividend Participation Rights; (vi)sixth, 80% of dividends declared from $0.65 to $0.77 per share to all holders of Common Shares and Subordinated Shares, pro rata, and the equivalent of 20% of dividends declared from $0.65 to $0.77 per share to all holders of Common Shares and Subordinated Shares to be paid on the Dividend Participation Rights; and (vii)after that, 75% of dividends declared above $0.77 to all holders of Common Shares and Subordinated Shares, pro rata and the equivalent of 25% of dividends declared above $0.77 per share to be paid on the Dividend Participation Rights. 4. Liquidating Dividends. Liquidating Dividends shall be paid equally with respect to Common Shares and Subordinated Shares. 5. Construction or Application of Operating Surplus.The construction or application of the definition of Operating Surplus may be adjusted in the case of any particular transaction or matter or type of transaction or matter if the Board of Directors, with the concurrence of the audit committee, is of the opinion that the adjustment is necessary or appropriate to further the overall purpose and intent of the definition of Operating Surplus. 6. Adjustment of Base Dividend. The Base Dividend amounts are subject to downward adjustment in the case of Liquidating Dividends. The Base Dividend amounts shall be reduced in the same proportion that the Liquidating Dividend had to the fair market value of the Common Shares prior to the payment of the dividend. If the Common Shares are publicly traded on a National Securities Exchange, that price shall be the Current Market Price.If the shares are not publicly traded, the price shall be determined by the Corporation's Board of Directors. In addition to the adjustment for Liquidating Dividends, if the Corporation combines the Corporation's shares into fewer shares or subdivide the Corporation's shares into a greater number of shares, the Corporation shall proportionately adjust the Base Dividend levels. 7. Conversion of Subordinated Shares to Common Shares. After the expiration of the Subordination Period the outstanding Subordinated Shares shall convert to Common Shares on a one-for-one basis. 8. Contingent Conversion of Subordinated Shares to Common Shares. Provided that the Basic Conversion Tests are met: (i)In addition to any Subordinated Shares that shall have been converted into Common Shares in the First Early Conversion or the Second Early Conversion, 25% of 8 the Subordinated Shares outstanding immediately after the Initial Public Offering shall convert into common shares on a one-for-one basis if the Corporation shall have paid quarterly dividends in an amount at least equal to $0.57 per share on the Common Shares and Subordinated Shares for any consecutive three-quarter period (the "First Contingent Conversion"). (ii)In addition to any Subordinated Shares that shall have been converted into Common Shares in the First Early Conversion, the Second Early Conversion or the First Contingent Conversion, an additional 25% (or 50% if the First Contingent Conversion has not occurred) of the Subordinated Shares outstanding immediately after the Initial Public Offering shall convert into Common Shares on a one-for-one basis if the Corporation shall have paid quarterly dividends in an amount at least equal to $0.63 per share on the Common Shares and Subordinated Shares for any consecutive preceding three-quarter period (the "Second Contingent Conversion."). (iii)The Subordination Period shall terminate automatically and all outstanding Subordinated Shares shall convert into Common Shares on a one-for-one basis if the Corporation shall have paid quarterly dividends in an amount at least equal to $0.77 per share (150% of the Base Dividend) on both the Common Shares and Subordinated Shares for any consecutive preceding three-quarter period (the "Full Contingent Conversion"); provided that, none of the First Contingent Conversion, the Second Contingent Conversion or the Full Contingent Conversion shall occur prior to the first anniversary of the Initial Public Offering. E. The Corporation shall have every power which a corporation now or hereafter organized under the BCA may have. F. The name and address of the incorporator is: Name
